Appeal by the People from a judgment of the County Court of the County of Kings, convicting respondent of the crime of arson in the third degree, on his plea of guilty, and sentencing him as a first felony offender, and from an order of said court declaring respondent to be a first felony offender. Judgment reversed on the law and matter remitted to the County Court for resentencing of respondent as a second felony offender. Respondent, prior to this conviction, had been convicted in the State of Georgia for the crime of “ Stabbing ”. In our opinion, that crime, if committed within Hew York, would be a felony and, therefore, respondent should have been sentenced as a second felony offender pursuant to section 1941 of the Penal Law. Appeal, insofar as it is from the order, dismissed. Ho such order is contained in the record on appeal. Carswell, Acting P. J., Johnston, Adel, Wenzel and Mac-Crate, JJ., concur.